Citation Nr: 1427547	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-14 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for bilateral hearing loss and PTSD.  Subsequent to that rating decision, jurisdiction was transferred to the RO in Reno, Nevada.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in May 2012.  A transcript of the hearing has been reviewed and associated with the claims file.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is not due to a verified in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Veteran received a notice letter dated in September 2008 that informed him of what evidence was required to substantiate a claim of service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  He was also apprised of how VA determines disability ratings and effective dates.

Although the September 2008 letter explained how to substantiate a claim of service connection, it did not inform the Veteran how to prove a PTSD claim.  See 38 C.F.R. § 3.304(f).  Nonetheless, the Board finds that there is no prejudice in adjudicating the claim.  The Board notes the Statement of the Case (SOC) included a complete discussion of the requirements for a PTSD claim.  Moreover, the Veteran has representation in this matter.  Neither the representative nor the Veteran has asserted any specific prejudice as a result of the content deficiency.  Hence, the Board finds no prejudice as a result of the PTSD omission in the September 2008 letter.  See Shinseki v. Sanders, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009) (prejudice not presumed from notice-type errors).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

Service treatment records (STRs) are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

While no VA Compensation and Pension examination has been completed with reference to this claim, the Board finds that no such examination is necessary.  The Veteran has been diagnosed with PTSD by his VA treatment providers; however, he does not have a currently verified in-service stressor.  Accordingly, there is no possibility that PTSD may be etiologically linked to a confirmed stressor from service, and thus, no basis for ordering a VA examination on this claim. 

Lastly, the United States Court of Appeals for Veterans Claims (Court) has held that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The transcript of the May 2012 hearing reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

The Board finds that the duty to notify and duty to assist provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Legal Criteria

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

To establish service connection the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There are particular requirements in 38 C.F.R. § 3.304(f) for establishing PTSD that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b). 

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  

Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Just because a physician or other health professional accepted appellant's description of his service experiences as credible and diagnosed appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

The regulations pertaining to PTSD were amended, and no longer require the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  38 C.F.R. § 3.304(f)(3) (2013).  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

Analysis

A review of the record indicates that the Veteran has been diagnosed with PTSD.  The questions for consideration are whether there is an in-service stressor and whether there is a relationship between his PTSD and the in-service stressor.

The Veteran asserts that PTSD is the result of his military service in Korea.  Specifically, he contends that while stationed in Korea he conducted river patrols and guarded the Korean Demilitarized Zone (DMZ).  He stated that while patrolling in the fall of 1966, the patrol unit was attacked by small arms fire.  

Turning to the evidence, the Veteran's service treatment records are negative for complaints of, treatment for a diagnosis of an acquired psychiatric disability, including PTSD.  Additionally, his DD 214 reflects that his military occupational specialty (MOS) was a cook.  There is no indication that he received any decorations, medals, badges, citations, or ribbons indicative of combat service.  

Post-service treatment records indicate that the Veteran began receiving treatment for PTSD related symptoms in approximately May 2008.  In treatment records dated in November 2008, he reported symptoms associated with both his military service and his subsequent career as a firefighter.  

A May 2011 memorandum from the Appeals Management Center shows that there was insufficient evidence to submit to the U.S. Army and Joint Services Records Research Center, Marines Research Center and the National Archives and Records Administration to corroborate the claimed stressor and that any further attempts to obtain the information would be futile.

In a statement submitted in support of the claim, the Veteran indicated that he went into the field when he was off duty to assist in patrolling the DMZ.

At the May 2012 Board hearing, the Veteran again stated that while patrolling in Korea, the patrol unit was attacked by small arms fire.  He reported that he was restricted from engaging with the enemy due to the strict rules of engagement.  He further noted that no one was injured during the attack.

Taking into account all relevant evidence, the Board finds that service connection for PTSD is not warranted.  Although the Veteran has been diagnosed with PTSD, there is no evidence that the condition is related to a verified in-service stressor.  Service personnel records fail to indicate combat or combat- related activities.  Moreover, the records do not suggest that the Veteran ever served in locations exposed to combat conditions or proximate threat from enemy combatants.  The Board notes that the claimant's MOS was a cook and thus the claimed stressor is not consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a).

The Board acknowledges the Veteran's statements regarding an in-service stressor.  It is undisputed that a lay person is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in-service injury, or symptoms.  However, the Board must find that the Veteran's uncorroborated testimony in this case is not credible.  In this regard, the Board notes that the stressor reported by the Veteran has not been corroborated by official service records and is not consistent with the circumstances of his duties as a cook.  He has not provided any other means of corroboration, such as statements from other servicemen who served with him.  Accordingly, the Board finds that the Veteran cannot be considered a reliable historian on this point and, in turn, is not credible.

In sum, there is no competent evidence that the Veteran's PTSD is related to a verified in-service stressor, therefore, the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim of service connection, the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for posttraumatic stress disorder is denied.


REMAND

The Veteran was afforded a VA audiological examination in April 2011.  The examiner opined that hearing loss was not caused by or a result of military noise exposure because audiograms at entrance to and separation from service indicated hearing within normal limits bilaterally.  The Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, it does not appear that the examiner considered the Veteran's statement of noise exposure due to weapons during military service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007). Although there is no indication that he has combat service, a review of his DD-214 indicates that he received a (rifle) marksman award.  

As such, the April 2011 an addendum opinion is required to clarify whether hearing loss is related to in-service noise exposure. 
 
Accordingly, the case is REMANDED for the following action:

1. Foward the claims file to the April 2011 VA examiner, or another appropriate examiner if that individual is unavailable, to provide an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss.  A copy of the claims file, including this remand, should be provided to the examiner for review.  

The examiner should respond to the following:

Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's current hearing loss disability had its onset in service, or is in any way related to service?

The examiner must provide a complete rationale for any opinion offered.  The Veteran's statements as to the onset and timing of his symptoms cannot be rejected due solely to a lack of corroborating medical evidence.  If the examiner chooses to reject the Veteran's statements, he or she should explain why.

If any requested opinion cannot be offered without speculation, the examiner should indicate such and explain why an opinion cannot be offered, including what, if any information if evidence is necessary. 

2. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


